--------------------------------------------------------------------------------

EDEN ENEGRY CORP.

2011 STOCK OPTION PLAN

1. STATEMENT OF PURPOSE

1.1 Principal Purposes - The principal purposes of the Plan are to provide Eden
Energy Corp. (“the Company”) with the advantages of the incentive inherent in
share ownership on the part of employees, officers, directors and consultants
responsible for the continued success of the Company; to create in such
individuals a proprietary interest in, and a greater concern for, the welfare
and success of the Company; to encourage such individuals to remain with the
Company; and to attract new employees, officers, directors and consultants to
the Company.

1.2 Benefit to Shareholders - The Plan is expected to benefit shareholders by
enabling the Company to attract and retain skilled and motivated personnel by
offering such personnel an opportunity to share in any increase in value of the
Shares resulting from their efforts.

2. INTERPRETATION

2.1 Defined Terms - For the purposes of this Plan, the following terms shall
have the following meanings:

  (a)

"Act" means the Securities Act of British Columbia and Alberta where applicable
and as amended from time to time;

          (b)

"Associate" shall have the meaning ascribed to such term in the applicable Act;

          (c)

"Board" means the Board of Directors of the Company;

          (d)

"Change in Control" means:

          (i)

a takeover bid (as defined in the Act), which is successful in acquiring Shares,

          (ii)

the change of control of the Board resulting from the election by the
shareholders of the Company of less than a majority of the persons nominated for
election by management of the Company,

          (iii)

the sale of all or substantially all the assets of the Company,

          (iv)

the sale, exchange or other disposition of a majority of the outstanding Shares
in a single transaction or series of related transactions,

          (v)

the dissolution of the Company's business or the liquidation of its assets,

          (vi)

a merger, amalgamation or arrangement of the Company in a transaction or series
of transactions in which the Company's shareholders receive less than 51% of the
outstanding shares of the new or continuing corporation, or

1

--------------------------------------------------------------------------------


  (vii)

the acquisition, directly or indirectly, through one transaction or a series of
transactions, by any Person, of an aggregate of more than 50% of the outstanding
Shares;


  (e)

"Committee" means a committee of the Board appointed in accordance with this
Plan, or if no such committee is appointed, the Board itself;

        (f)

"Company" means Eden Energy Corp, a company incorporated under the laws of the
State of Nevada;

        (g)

"Consultant" means an individual, other than an Employee, senior officer or
director of the Company or a Subsidiary Company, or a Consultant Company, who;


  (i)

provides ongoing consulting, technical, management or other services to the
Company or a Subsidiary Company, other than services provided in relation to a
distribution of the Company's securities,

        (ii)

provides the services under a written contract between the Company or a
Subsidiary Company and the individual or Consultant Company,

        (iii)

in the reasonable opinion of the Company spends or will spend a significant
amount of time and attention on the affairs and business of the Company or a
Subsidiary Company, and

        (iv)

has a relationship with the Company or a Subsidiary Company that enables the
individual or Consultant Company to be knowledgeable about the business and
affairs of the Company;


  (h)

"Consultant Company" means, for an individual Consultant, a company of which the
individual is an employee or shareholder, or a partnership of which the
individual is an employee or partner;

        (i)

"Date of Grant" means the date specified in the Option Agreement as the date on
which the Option is effectively granted;

        (j)

"Disability" means any disability with respect to an Optionee which the Board,
in its sole and unfettered discretion, considers likely to prevent permanently
the Optionee from:


  (i)

being employed or engaged by the Company, a Subsidiary Company or another
employer, in a position the same as or similar to that in which he was last
employed or engaged by the Company or a Subsidiary Company; or

        (ii)

acting as a director or officer of the Company or a Subsidiary Company;


  (k)

"Disinterested Shareholder Approval" means an ordinary resolution approved by a
majority of the votes cast by shareholders of the Company at a shareholders'

2

--------------------------------------------------------------------------------


 

meeting, excluding votes attaching to Shares beneficially owned by Insiders to
whom Options may be granted and Associates of those persons;

        (l)

"Effective Date" means the effective date of this Plan, which is the later of
the day of its approval by the shareholders of the Company and the day of its
acceptance for filing by the Exchange if such acceptance for filing is required
under the rules or policies of the Exchange;

        (m)

"Eligible Person" means:


   

(i)

an Employee, senior officer or director of the Company or any Subsidiary
Company;           (ii)

a Consultant;

          (iii)

an individual providing Investor Relations Activities for the Company; or

          (iv)

a company, all of the voting securities of which are beneficially owned by one
or more of the persons referred to in (i), (ii) or (iii) above.


  (n)

"Employee" means:

          (i)

an individual who is considered an employee under the Income Tax Act (Canada)
(i.e. for whom income tax, employment insurance and CPP deductions must be made
at source);

          (ii)

an individual who works full-time for the Company or a Subsidiary Company
providing services normally provided by an employee and who is subject to the
same control and direction by the Company or a Subsidiary Company over the
details and methods of work as an employee of the Company or a Subsidiary
Company, but for whom income tax deductions are not made at source; or

          (iii)

an individual who works for the Company or a Subsidiary Company, on a continuing
and regular basis for a minimum amount of time per week, providing services
normally provided by an employee and who is subject to the same control and
direction by the Company or a Subsidiary Company over the details and methods of
work as an employee of the Company or a Subsidiary Company, but for whom income
tax deductions are not made at source;

          (o)

"Exchange" means the stock exchange or over the counter market on which the
Shares are listed;

          (p)

"Fair Market Value" means, where the Shares are listed for trading on an
Exchange, the last closing price of the Shares before the Date of Grant on the
Exchange which is the principal trading market for the Shares, as may be
determined for such purpose by the Committee, provided that, so long as the

3

--------------------------------------------------------------------------------


 

Shares are listed only on the TSXV, the "Fair Market Value" shall not be lower
than the last closing price of the Shares before the Date of Grant less the
maximum discount permitted under the policies of the TSXV;

        (q)

"Guardian" means the guardian, if any, appointed for an Optionee;

        (r)

"Insider" shall have the meaning ascribed to such term in the Act;

        (s)

"Investor Relations Activities" means any activities or oral or written
communications, by or on behalf of the Company or a shareholder of the Company
that promote or reasonably could be expected to promote the purchase or sale of
securities of the Company, but does not include:


  (i)

the dissemination of information provided, or records prepared, in the ordinary
course of business of the Company:

          (A)

to promote the sale of products or services of the Company, or

          (B)

to raise public awareness of the Company,

that cannot reasonably be considered to promote the purchase or sale of
securities of the Company,

  (ii)

activities or communications necessary to comply with the requirements of:

          (A)

applicable securities laws, or

          (B)

the rules and policies of the TSXV, if the Shares are listed only on the TSXV,
or the by-laws, rules or other regulatory instruments of any other
self-regulatory body or exchange having jurisdiction over the Company;

          (iii)

communications by a publisher of, or writer for, a newspaper, magazine or
business or financial publication, that is of general and regular paid
circulation, distributed only to subscribers to it for value or to purchasers of
it, if

          (A)

the communication is only through the newspaper, magazine or publication and

          (B)

the publisher or writer receives no commission or other consideration other than
for acting in the capacity of publisher or writer, or

          (iv)

activities or communications that may be otherwise specified by the TSXV, if the
Shares are listed only on the TSXV;


  (t)

"Option" means a non-transferable and non-assignable option to purchase unissued
Shares granted pursuant to the terms of this Plan;

        (u)

"Option Agreement" means a written agreement between the Company and an Optionee
specifying the terms of the Option being granted to the Optionee under the Plan;

4

--------------------------------------------------------------------------------


(v)

"Option Price" means the exercise price per Share specified in an Option
Agreement, adjusted from time to time in accordance with the provisions of
Sections 6.3 and 10;

   



  (w)

"Optionee" means an Eligible Person to whom an Option has been granted;

   



(x)

"Person" means a natural person, company, government or political subdivision or
agency of a government; and where two or more Persons act as a partnership,
limited partnership, syndicate or other group for the purpose of acquiring,
holding or disposing of securities of an issuer, such syndicate or group shall
be deemed to be a Person;

   



  (y)

"Plan" means this 2011 Stock Option Plan of the Company;

   



(z)

"Qualified Successor" means a person who is entitled to ownership of an Option
upon the death of an Optionee, pursuant to a will or the applicable laws of
descent and distribution upon death;

   



(aa)

"Shares" means the common shares in the capital of the Company as constituted on
the Date of Grant, adjusted from time to time in accordance with the provisions
of Section 10;

   



(ab)

"Subsidiary Company" shall mean a company which is a subsidiary of the Company;

   



  (ac)

"Term" means the period of time during which an Option may be exercised; and

   



  (ad)

"TSXV" means the TSX Venture Exchange.

3. ADMINISTRATION

3.1 Board or Committee - The Plan shall be administered by the Board or by a
Committee appointed in accordance with Section 3.2.

3.2 Appointment of Committee - The Board may at any time appoint a Committee,
consisting of not less than three of its members, to administer the Plan on
behalf of the Board in accordance with such terms and conditions as the Board
may prescribe, consistent with this Plan. Once appointed, the Committee shall
continue to serve until otherwise directed by the Board. From time to time, the
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and appoint new members in their place,
fill vacancies however caused, or remove all members of the Committee and
thereafter directly administer the Plan. In the absence of the appointment of a
Committee by the Board, the Board shall administer the Plan.

3.3 Quorum and Voting - A majority of the members of the Committee shall
constitute a quorum, and, subject to the limitations in this Section 3, all
actions of the Committee shall require the affirmative vote of members who
constitute a majority of such quorum. No member of the Committee who is a
director to whom an Option may be granted may participate in the decision to
grant such Option (but any such member may be counted in determining the

5

--------------------------------------------------------------------------------

existence of a quorum at any meeting of the Committee in which action is to be
taken with respect to the granting of an Option to him).

3.4 Powers of Board and Committee - The Board shall from time to time authorize
and approve the grant by the Company of Options under this Plan, and any
Committee appointed under Section 3.2 shall have the authority to review the
following matters in relation to the Plan and to make recommendations thereon to
the Board;

  (a)

administration of the Plan in accordance with its terms,

            (b)

determination of all questions arising in connection with the administration,
interpretation and application of the Plan, including all questions relating to
the value of the Shares,

            (c)

correction of any defect, supply of any information or reconciliation of any
inconsistency in the Plan in such manner and to such extent as shall be deemed
necessary or advisable to carry out the purposes of the Plan,

            (d)

prescription, amendment and rescission of the rules and regulations relating to
the administration of the Plan;

            (e)

determination of the duration and purpose of leaves of absence from employment
which may be granted to Optionees without constituting a termination of
employment for purposes of the Plan;

            (f)

with respect to the granting of Options:

            (i)

determination of the employees, officers, directors or consultants to whom
Options will be granted, based on the eligibility criteria set out in this Plan;

            (ii)

determination of the terms and provisions of the Option Agreement which shall be
entered into with each Optionee (which need not be identical with the terms of
any other Option Agreement) and which shall not be inconsistent with the terms
of this Plan;

            (iii)

amendment of the terms and provisions of an Option Agreement, provided the Board
obtains:

            (A)

the consent of the Optionee, and

            (B)

if required, the approval of any stock exchange on which the Shares are listed,

            (iv)

determination of when Options will be granted;

            (v)

determination of the number of Shares subject to each Option;

            (vi)

determination of the vesting schedule, if any, for the exercise of each Option;
and

            (g)

other determinations necessary or advisable for administration of the Plan.

6

--------------------------------------------------------------------------------

3.5 Obtain Approvals - The Board will seek to obtain any regulatory, Exchange or
shareholder approvals which may be required pursuant to applicable securities
laws or Exchange rules.

3.6 Administration by Committee - The Committee shall have all powers necessary
or appropriate to accomplish its duties under this Plan. In addition, the
Committee's administration of the Plan shall in all respects be consistent with
the Exchange policies and rules.

4. ELIGIBILITY

4.1 Eligibility for Options - Options may be granted to any Eligible Person.

4.2 Insider Eligibility for Options - Notwithstanding Section 4.1, if the Shares
are listed only on the TSXV, grants of Options to Insiders shall be subject to
the policies of the TSXV.

4.3 No Violation of Securities Laws - No Option shall be granted to any Optionee
unless the Committee has determined that the grant of such Option and the
exercise thereof by the Optionee will not violate the securities law of the
jurisdiction in which the Optionee resides.

5. SHARES SUBJECT TO THE PLAN

5.1 Number of Shares - The aggregate number of Shares reserved for issuance
under this Plan or any other plan of the Corporation, shall be 395,778 Shares.

5.2 Expiration of Option - If an Option expires or terminates for any reason
without having been exercised in full, the unpurchased Shares subject thereto
shall again be available for the purposes of the Plan.

5.3 Reservation of Shares - The Company will at all times reserve for issuance
and keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

6. OPTION TERMS

6.1 Option Agreement - Each Option granted to an Optionee shall be confirmed by
the execution and delivery of an Option Agreement and the Board shall specify
the following terms in each such Option Agreement:

  (a)

the number of Shares subject to option pursuant to such Option, subject to the
following limitations if the Shares are listed only on the TSXV:

          (i)

the number of Shares issuable to any one Optionee. within a 12 month period, as
a result of a grant of Options shall not exceed 5% of the issued Shares unless
the Company has obtained Disinterested Shareholder Approval to exceed this
number;

          (ii)

the grant to Insiders, within a 12 month period, of a number of Options
exceeding 10% of the issued Shares, unless the Company has obtained
Disinterested Shareholder Approval to exceed this number;

7

--------------------------------------------------------------------------------


  (iii)

the number of Shares reserved for issuance pursuant to Options to Insiders shall
not exceed 10% of the issued Shares at any time, unless the Company has obtained
Disinterested Shareholder Approval to exceed this number;

        (iv)

the number of Shares reserved for issuance pursuant to Options to any one
Consultant shall not exceed 2% of the issued Shares in any 12-month period, and

        (v)

the aggregate number of Shares reserved for issuance pursuant to Options to
those individuals conducting Investor Relations Activities shall not exceed 2%
of the issued Shares in any 12-month period;


  (b)

the Date of Grant;

        (c)

the Term, provided that, if the Shares are listed only on the TSXV, the length
of the Term shall in no event be greater than ten years following the Date of
Grant, for all Optionees;

        (d)

the Option Price, provided that the Option Price shall not be less than the Fair
Market Value of the Shares on the Date of Grant;

        (e)

subject to Section 6.2 below, any vesting schedule upon which the exercise of an
Option is contingent;

        (f)

if the Optionee is an Employee, Consultant or an individual providing Investor
Relations Activities for the Company, a representation by the Company and the
Optionee that the Optionee is a bona fide Employee, Consultant or an individual
providing Investor Relations Activities for the Company, as the case may be, of
the Company or a Subsidiary Company; and

        (g)

such other terms and conditions as the Board deems advisable and are consistent
with the purposes of this Plan.

6.2 Vesting Schedule - The Board, as applicable, shall have complete discretion
to set the terms of any vesting schedule of each Option granted, including,
without limitation, discretion to:

  (a)

permit partial vesting in stated percentage amounts based on the Term of such
Option;

        (b)

permit full vesting after a stated period of time has passed from the Date of
Grant and;

        (c)

the vesting schedule shall in all circumstances comply with the requirements set
out in TSX Listings Policy 4.4 Paragraphs 2.3 (b) 3(3.3).

6.3 Amendments to Options - Amendments to the terms of previously granted
Options are subject to regulatory approval, if required. If required by the
Exchange, Disinterested Shareholder Approval shall be required for any reduction
in the Option Price of a previously

8

--------------------------------------------------------------------------------

granted Option if the Optionee is an Insider of the Company at the time of the
proposed reduction in the Option Price.

6.4 Uniformity - Except as expressly provided herein, nothing contained in this
Plan shall require that the terms and conditions of Options granted under the
Plan be uniform.

7. EXERCISE OF OPTION

7.1 Method of Exercise - Subject to any limitations or conditions imposed upon
an Optionee pursuant to the Option Agreement or Section 6 hereof, an Optionee
may exercise an Option by giving written notice thereof, specifying the number
of Shares in respect of which the Option is exercised, to the Company at its
principal place of business at any time after the Date of Grant until 4:00 p.m.
(Central time) on the last day of the Term, such notice to be accompanied by
full payment of the aggregate Option Price to the extent the Option is so
exercised. Such payment shall be in lawful money (Canadian funds or the
equivalent in U.S. funds) by cash, certififed check, bank draft or wire
transfer. Payment by certified check made payable to the Company in the amount
of the aggregate Option Price shall constitute payment of such Option Price
unless the check is not honored upon presentation, in which case the Option
shall not have been validly exercised.

7.2 Issuance of Certificates - Not later than the third business day after
exercise of an Option in accordance with Section 7.1, the Company shall issue
and deliver to the Optionee a certificate or certificates evidencing the Shares
with respect to which the Option has been exercised. Until the issuance of such
certificate or certificates, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to such Shares, notwithstanding
the exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the certificate is issued,
except as provided by Section 10 hereof.

7.3 Compliance with U.S. Securities Laws - As a condition to the exercise of an
Option, the Board may require the Optionee to represent and warrant in writing
at the time of such exercise that the Shares are being purchased only for
investment and without any then-present intention to sell or distribute such
Shares. At the option of the Board, a stop transfer order against such Shares
may be placed on the stock books and records of the Company and a legend,
indicating that the stock may not be pledged, sold or otherwise transferred
unless an opinion of counsel is provided stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on the
certificates representing such Shares in order to assure an exemption from
registration. The Board may also require such other documentation as may from
time to time be necessary to comply with United States federal and state
securities laws. The Company has no obligation to undertake registration of
Options or the Shares issuable upon the exercise of the Options.

8. TRANSFERABILITY OF OPTIONS

8.1 Non-Transferable/Legending - Except as permitted by applicable securities
laws and the policies of the Exchange, and as provided otherwise in this Section
8, Options are non-assignable and non-transferable. If the Shares are listed
only on the TSXV, then, in addition to any resale restrictions under applicable
securities laws, the Option Agreement and the certificates representing the
Shares issued on the exercise of such Option shall bear a legend with a four-

9

--------------------------------------------------------------------------------

month hold period commencing on the Date of Grant in accordance with applicable
securities laws.

8.2 Death of Optionee - Subject to Section 8.3, if the employment of an Optionee
as an Employee of, or the services of a Consultant providing services to, the
Company or any Subsidiary Company, or the employment of an Optionee as an
individual providing Investor Relations Activities, or the position of the
Optionee as a director or senior officer of the Company or any Subsidiary
Company, terminates as a result of such Optionee's death, any Options held by
such Optionee shall pass to the Qualified Successor of the Optionee and shall be
exercisable by such Qualified Successor until the earlier of a period of not
more than one year following the date of such death and the expiry of the Term
of the Option.

8.3 Disability of Optionee - If the employment of an Optionee as an Employee of,
or the services of a Consultant providing services to, the Company or any
Subsidiary Company, or the employment of an Optionee as an individual providing
Investor Relations Activities for the Company, or the position of the Optionee
as a director or senior officer of the Company or any Subsidiary Company, is
terminated by reason of such Optionee's Disability, any Options held by such
Optionee that could have been exercised immediately prior to such termination of
employment or service shall be exercisable by such Optionee, or by his Guardian,
for a period of 30 days following the termination of employment or service of
such Optionee. If such Optionee dies within that 30-day period, any Option held
by such Optionee that could have been exercised immediately prior to his or her
death shall pass to the Qualified Successor of such Optionee, and shall be
exercisable by the Qualified Successor until the earlier of a period of 30 days
following the death of such Optionee and the expiry of the Term of the Option.

8.4 Deemed Non-Interruption of Employment - Employment shall be deemed to
continue intact during any military or sick leave or other bona fide leave of
absence if the period of such leave does not exceed 90 days or, if longer, for
so long as the Optionee's right to reemployment with the Company or any
Subsidiary Company is guaranteed either by statute or by contract. If the period
of such leave exceeds 90 days and the Optionee's reemployment is not so
guaranteed, then the Optionee's employment shall be deemed to have terminated on
the ninety-first day of such leave.

9. TERMINATION OF OPTIONS

9.1 Termination of Options - To the extent not earlier exercised or terminated
in accordance with Section 8, an Option shall terminate at the earliest of the
following dates:

  (a)

the termination date specified for such Option in the Option Agreement;

        (b)

where the Optionee's position as an Employee, a Consultant, a director or a
senior officer of the Company or any Subsidiary Company, or an individual
providing Investor Relations Activities for the Company, is terminated for
cause, the date of such termination for cause;

        (c)

where the Optionee's position as an Employee, a Consultant, a director or a
senior officer of the Company or any Subsidiary Company or an individual
providing

10

--------------------------------------------------------------------------------


Investor Relations Activities for the Company terminates for a reason other than
the Optionee's Disability or death or for cause, not more than 90 days after
such date of termination or, if the Shares are listed only on the TSXV and if
the Company is designated as a "Tier 2" listed company by the TSXV, then in the
case of a person employed to provide Investor Relations Activities, not more
than 30 days after such person ceases to be employed to provide Investor
Relations Activities; PROVIDED that if an Optionee's position changes from one
of the said categories to another category, such change shall not constitute
termination or cessation for the purpose of this Subsection 9.1(c); and

    (d)

the date of any sale, transfer, assignment or hypothecation, or any attempted
sale, transfer, assignment or hypothecation, of such Option in violation of
Section 8.1.

9.2 Lapsed Options - If Options are surrendered, terminate or expire without
being exercised in whole or in part, new Options may be granted covering the
Shares not purchased under such lapsed Options. If an Option has been
surrendered in connection with the regranting of a new Option to the same
Optionee on different terms than the original Option granted to such Optionee,
then, if required, the new Option is subject to approval of the Exchange.

9.3 Exclusion From Severance Allowance, Retirement Allowance or Termination
Settlement - If the Optionee retires, resigns or is terminated from employment
or engagement with the Company or any Subsidiary Company, the loss or
limitation, if any, pursuant to the Option Agreement with respect to the right
to purchase Option Shares which were not vested at that time or which, if
vested, were cancelled, shall not give rise to any right to damages and shall
not be included in the calculation of nor form any part of any severance
allowance, retiring allowance or termination settlement of any kind whatsoever
in respect of such Optionee.

10. ADJUSTMENTS TO OPTIONS

10.1 Alteration in Capital Structure - If there is any change in the Shares
through or by means of a declaration of stock dividends of the Shares or
consolidations, subdivisions or reclassifications of the Shares, or otherwise,
the number of Shares available under the Plan, the Shares subject to any Option
and the Option Price therefor shall be adjusted proportionately by the Board
and, if required, approved by the Exchange, and such adjustment shall be
effective and binding for all purposes of the Plan.

10.2 Effect of Amalgamation, Merger or Arrangement - If the Company amalgamates,
merges or enters into a plan of arrangement with or into another corporation,
any Shares receivable on the exercise of an Option shall be converted into the
securities, property or cash which the Optionee would have received upon such
amalgamation, merger or arrangement if the Optionee had exercised the Option
immediately prior to the record date applicable to such amalgamation, merger or
arrangement, and the exercise price shall be adjusted proportionately by the
Board and such adjustment shall be binding for all purposes of the Plan.

10.3 Acceleration on Change in Control - Upon a Change in Control, all Options
shall become immediately exercisable, notwithstanding any contingent vesting
provisions to which such Options may have otherwise been subject.

11

--------------------------------------------------------------------------------

10.4 Acceleration of Date of Exercise - Subject to the approval of the Exchange,
if required, the Board shall have the right to accelerate the date of vesting of
any portion of any Option which remains unvested.

10.5 Determinations to be Binding - If any questions arise at any time with
respect to the Option Price or exercise price or number of Option Shares or
other property deliverable upon exercise of an Option following an event
referred to in this Section 10, such questions shall be conclusively determined
by the Board, whose decisions shall be final and binding.

10.6 Effect of a Take-Over - If a bona fide offer (the "Offer") for Shares is
made to an Optionee or to shareholders generally or to a class of shareholders
which includes the Optionee, which Offer constitutes a take-over bid within the
meaning of the Act, the Company shall, immediately upon receipt of notice of the
Offer, notify each Optionee of full particulars of the Offer, whereupon any
Option held by an Optionee may be exercised in whole or in part, notwithstanding
any contingent vesting provisions to which such Options may have otherwise been
subject, by the Optionee so as to permit the Optionee to tender the Shares
received upon such exercise (the "Optioned Shares") to the Offer. If

  (a)

the Offer is not completed within the time specified therein; or

        (b)

all of the Optioned Shares tendered by the Optionee pursuant to the Offer are
not taken up and paid for by the offeror pursuant thereto;

the Optioned Shares or, in the case of clause (b) above, the Optioned Shares
that are not taken up and paid for, may be returned by the Optionee to the
Company and reinstated as authorized but unissued Shares and with respect to
such returned Optioned Shares, the Option shall be reinstated as if it had not
been exercised. If any Optioned Shares are returned to the Company under this
Section, the Company shall refund to the Optionee any Option Price paid for such
Optioned Shares.

11. APPROVAL, TERMINATION AND AMENDMENT OF PLAN

11.1 Shareholder Approval - This Plan, if the Shares are listed only on the
TSXV, must receive shareholder approval at a meeting of the Company's
shareholders at the time the Plan implemented and at such time the number of
Shares reserved for issuance under the Plan is amended.

11.2 Power of Board to Terminate or Amend Plan - Subject to the approval of the
Exchange, if required, the Board may terminate, suspend or discontinue the Plan
at any time or amend or revise the terms of the Plan; provided, however, that,
except as provided in Section 10, the Board may not do any of the following
without obtaining, within 12 months either before or after the Board's adoption
of a resolution authorizing such action, approval by the Company's shareholders
at a meeting duly held in accordance with the applicable corporate laws:

  (a)

increase the maximum number of Shares which may be issued under the Plan;

        (b)

materially modify the requirements as to eligibility for participation in the
Plan; or

        (c)

materially increase the benefits accruing to participants under the Plan;

12

--------------------------------------------------------------------------------

however, the Board may amend the terms of the Plan to comply with the
requirements of any applicable regulatory authority, or as a result of changes
in the policies of the Exchange relating to director, officer and employee stock
options, without obtaining the approval of the Company's shareholders.

11.3 No Grant During Suspension of Plan - No Option may be granted during any
suspension, or after termination, of the Plan. Amendment, suspension or
termination of the Plan shall not, without the consent of the Optionee, alter or
impair any rights or obligations under any Option previously granted.

12. CONDITIONS PRECEDENT TO ISSUANCE OF SHARES

12.1 Compliance with Laws - Shares shall not be issued with respect to an Option
unless the exercise of such Option and the issuance and delivery of such shares
shall comply with all relevant provisions of law, including, without limitation,
any applicable United States state securities laws, the Securities Act of 1933,
as amended, the rules and regulations thereunder and the requirements of any
Exchange or automated interdealer quotation system of a registered national
securities association upon which such Shares may then be listed or quoted, and
such issuance shall be further subject to the approval of counsel for the
Company with respect to such compliance, including the availability of an
exemption from registration for the issuance and sale of such Shares. The
inability of the Company to obtain from any regulatory body the authority deemed
by the Company to be necessary for the lawful issuance and sale of any Shares
under this Plan, or the unavailability of an exemption from registration for the
issuance and sale of any Shares under this Plan, shall relieve the Company of
any liability with respect to the non-issuance or sale of such Shares other than
with respect to a refund of any Option Price paid.

13. USE OF PROCEEDS

13.1 Use of Proceeds - Proceeds from the sale of Shares pursuant to the Options
granted and exercised under the Plan shall constitute general funds of the
Company and shall be used for general corporate purposes, or as the Board
otherwise determines.

14. NOTICES

14.1 Notices - All notices, requests, demands and other communications required
or permitted to be given under this Plan and the Options granted under this Plan
shall be in writing and shall be either delivered personally to the party to
whom notice is to be given, in which case notice shall be deemed to have been
duly given on the date of such personal delivery; telecopied, in which case
notice shall be deemed to have been duly given on the date the telecopy is sent;
or mailed to the party to whom notice is to be given, by first class mail,
registered or certified, return receipt requested, postage prepaid, and
addressed to the party at his or its most recent known address, in which case
such notice shall be deemed to have been duly given on the tenth postal delivery
day following the date of such mailing.

15. MISCELLANEOUS PROVISIONS

15.1 No Obligations to Exercise - Optionees shall be under no obligation to
exercise Options granted under this Plan.

13

--------------------------------------------------------------------------------

15.2 No Obligation to Retain Optionee - Nothing contained in this Plan shall
obligate the Company or any Subsidiary Company to retain an Optionee as an
employee, officer, director or consultant for any period, nor shall this Plan
interfere in any way with the right of the Company or any Subsidiary Company to
reduce such Optionee's compensation.

15.3 Binding Agreement - The provisions of this Plan and of each Option
Agreement with an Optionee shall be binding upon such Optionee and the Qualified
Successor or Guardian of such Optionee.

15.4 Use of Terms - Where the context so requires, references herein to the
singular shall include the plural, and vice versa, and references to a
particular gender shall include either or both genders.

15.5 Headings - The headings used in this Plan are for convenience of reference
only and shall not in any way affect or be used in interpreting any of the
provisions of this Plan.

15.6 No Representation or Warranty - The Company makes no representation or
warranty as to the future value of any Shares issued in accordance with the
provisions of this Plan.

15.7 Income Taxes - As a condition of and prior to participation in the Plan any
Optionee shall on request authorize the Company in writing to withhold from any
remuneration otherwise payable to such Optionee any amounts required by any
taxing authority to be withheld for taxes of any kind as a consequence of such
Optionee's participation in the Plan.

15.8 Compliance with Applicable Law - If any provision of the Plan or any Option
Agreement contravenes any law or any order, policy, by-law or regulation of any
regulatory body or stock exchange or over the counter market having authority
over the Company or the Plan, then such provision shall be deemed to be amended
to the extent required to bring such provision into compliance therewith.

15.9 Conflict - In the event of any conflict between the provisions of this Plan
and an Option Agreement, the provisions of this Plan shall govern.

15.10 Governing Law - This Plan and each Option Agreement issued pursuant to
this Plan shall be governed by the laws of the Province of British Columbia.

15.11 Time of Essence - Time is of the essence of this Plan and of each Option
Agreement. No extension of time will be deemed to be, or to operate as, a waiver
of the essentiality of time.

15.12 Entire Agreement - This Plan and the Option Agreement sets out the entire
agreement between the Company and the Optionees relative to the subject matter
hereof and supersedes all prior stock option plans, agreements, undertakings and
understandings, whether oral or written.

14

--------------------------------------------------------------------------------

16. EFFECTIVE DATE OF PLAN

16.1 Effective Date of Plan - This Plan shall be effective on the later of the
day of its approval by the shareholders of the Company given by way of ordinary
resolution at a meeting of shareholders and the day of its acceptance for filing
by the Exchange and until the requisite shareholder approval has been obtained,
no Options shall be exercised.

Approved and adopted by the Board of Directors as of the 17th day of May, 2011.

15

--------------------------------------------------------------------------------